Title: To Benjamin Franklin from Alexander Small, 15 March 1777
From: Small, Alexander
To: Franklin, Benjamin


Dear Friend
St Philips Minorca March 15th 1777
The most upright Intentions cannot command Success. The Shallow Ken of Man cannot penetrate into futurity; and cannot therefore ascertain what is, or is not most beneficial to Societies. What we have here to do, is to act the most consistently with our Judgment of Circumstances. I know you have done this.
Britain is most certainly hurting herself by an enormous Increase of her Debt; and is perhaps a just Scourge in your Country, for the excessive Luxury and Dissipation you were running into. This Scourge will restore you to your Senses; and will Send every Man to live Soberly and dilligently under his Vine. Had not this scourge been inflicted, your growing Luxury and Effeminacy would have rendered you an easy Prey to some future enterprising Genius. Your Children will not soon forget what has now happened, which may the longer preserve a Love of Liberty among them. On the whole I do not know whether I should condole with you, or congratulate. Friendship, at any rate demands my trying whether this can come to your hands. I have delayed writing for some time, in hopes I might have your Direction. As this has not happened, I have directed my Letter so as to carry it among your Philosophical friends. I dare say the Ami des Hommes, and his friends live in friendship with you. An Account of your and Family’s Health, will give great pleasure to Dear Sir Your Affectionate and faithful friend
Alexr Small

P:S: When I settled in this Island, I soon found the want of duely Ventilating our Hospitals. This set me on recollecting what I had learned from you and having drawn it up in the best Manner I could, I sent a Copy of it to our Friend Sr. J: Pringle. I have not heard from him since. If this reaches your hands, I will send you a Copy of it, that you may yourself put the finishing hand to it, if greater Concerns give you Leisure. What can be a greater Concern than to give Relief to the Sick? You remember Cicero’s expression; Homines nulla in re propius ad Deos accedunt, quam Salutem Hominibus dando. Vale! et Sit Sana Mens in Sano Corpore!
This will be now probably delivered to you by a worthy friend of Mine, and Fellow Labourer here, Mr. MacNeille.

 
Addressed: A Monsieur / Monsieur Benjamin Franklin / L:L:D: et de l’ A: R: S: Etranger / a Paris
Notation: Small Alexander March 15. 1777.
